DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 05/11/2022 has been entered and made of record.
3.	Claims 1-20 have been amended.
4.	Claims 1-20 are currently pending.
5.	The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/475,057 has been reviewed and are accepted. The terminal disclaimer has been recorded.

                                                     Response to Arguments
6.	The applicant's arguments filed on 05/11/2022 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2015/0381378 A1), hereinafter “Zhang’378” in view of Yang et al. (US 2017/0164407 A1), hereinafter “Yang”.
Regarding claim 1, Zhang’378 discloses a method by a terminal in a wireless communication system (Figs. 8A-8B, 9, 10, service continuity with evolved multimedia broadcast multicast service support on a non-self-standing carrier), the method comprising: 
receiving first system information (paragraphs [0066], [0072], [0075], [0083], SIB 15), from a base station (Figs. 8A-8B, 9, 10), the first system information including first information (paragraphs [0072], [0075], [0083], SIB 15 on a base carrier) on a multicast broadcast service (MBS) service area identifications (SAIs) of carriers (paragraphs [0072], [0075], [0083], MBMS SAIs of the current freq and each neighbor freq) and second information (paragraphs [0072], [0075], [0083], non-self-standing carrier) indicating whether each of the carriers is an MBS dedicated carrier (paragraphs [0072], [0075], [0083], dedicated MBSFN carrier) or an MBS normal carrier (paragraphs [0072], [0075], [0083], base carrier) ; and 
receiving second system information (paragraphs [0066], acquiring SIB 13) for the MBS dedicated carrier (paragraphs [0072], [0075], [0083], non-self-standing carrier) in case that data for the MBMS is received on the MBMS dedicated carrier according to the first system information (paragraph [0066], acquiring MBMS Area Configuration message on MCCH).
While Zhang’378 implicitly refers to “receiving second system information for the MBS dedicated carrier on the MBS dedicated carrier” (Fig. 25, paragraphs [0066], [0072], [0075], [0083]) [Note: Assuming Arguendo that Zhang’378 does not explicitly disclose or strongly suggest: “receiving second system information for the MBS dedicated carrier on the MBS dedicated carrier”], Yang from the same or similar field of endeavor explicitly discloses receiving second system information (Figs. 8, 10, 15, paragraphs [0090]-[0093], [0113], [0168], system info (e.g. SIB 13) for each MCCH) for the MBS dedicated carrier on the MBS dedicated carrier (Figs. 8, 10, 15, paragraphs [0090]-[0093], [0113], [0168], M-PDCCH corresponding to MBMS transmission on a non-Pcell (e.g., dMBMS carrier) via the non-Pcell itself (self-CC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving second system information for the MBS dedicated carrier on the MBS dedicated carrier” as taught by Yang, in the system of Zhang’378, so that it would provide a method for efficiently transmitting or receiving a signal in a wireless communication system relates to a change notification of control information for a broadcast multicast service and updated control information in a wireless communication system in which a plurality of cells are carrier-aggregated and an apparatus therefor (Yang, paragraph [0004]).

Regarding claim 2, Zhang’378 discloses the first system information further includes at least one frequency information for the MBS dedicated carrier (paragraphs [0072], [0075], [0083], dedicated MBSFN carrier) or the MBS normal carrier (paragraphs [0072], [0075], [0083], base carrier).

Regarding claim 3, Zhang’378 in view of Yang disclose the method according to claim 1.
Yang further discloses the first system information is received based on a first system information radio network temporary identifier (SI-RNTI) (paragraphs [0059], [0112], if the PDCCH is for system information (more specifically, a system information block (SIB)), a system information RNTI (SI-RNTI) may be masked to the CRC), and wherein the second system information is received based on a second SI-RNTI that is used for the MBS dedicated carrier (paragraphs [0059], [0112], in order to support a type of the MBMS dedicated carrier and reduce complexity according to the decoding burden of a UE, it may consider a method of transmitting the SIB and/or the PDCCH for MBMS transmission-related control signaling of a specific cell (e.g., Scell) via a different cell (e.g., Pcell) (cross-CC) in carrier aggregation (CA) situation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first system information is received based on a first system information radio network temporary identifier (SI-RNTI), and wherein the second system information is received based on a second SI-RNTI that is used for the MBS dedicated carrier” as taught by Yang, in the system of Zhang’378, so that it would provide a method for efficiently transmitting or receiving a signal in a wireless communication system relates to a change notification of control information for a broadcast multicast service and updated control information in a wireless communication system in which a plurality of cells are carrier-aggregated and an apparatus therefor (Yang, paragraph [0004]).

Regarding claim 4, Zhang’378 in view of Yang disclose the method according to claim 1.
Yang further discloses non-multimedia broadcast multicast service single frequency network (non-MBSFN) subframes is used for the second system information on the MBS dedicated carrier (paragraphs [0113], [0164], [0165], solution 2-3 according to the present invention corresponds to a method of transmitting M-PDCCH for non-Pcell via a normal subframe (not configured as MBSFN subframe)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “non-multimedia broadcast multicast service single frequency network (non-MBSFN) subframes is used for the second system information on the MBS dedicated carrier” as taught by Yang, in the system of Zhang’378, so that it would provide a method for efficiently transmitting or receiving a signal in a wireless communication system relates to a change notification of control information for a broadcast multicast service and updated control information in a wireless communication system in which a plurality of cells are carrier-aggregated and an apparatus therefor (Yang, paragraph [0004]).

Regarding claim 5, Zhang’378 discloses receiving second system information (paragraphs [0066], acquiring SIB 13) further comprises: 
identifying whether the data for the MBS is to be received on the MBS dedicated carrier based on the first system information (paragraphs [0072], [0075], [0083], information indicating an available MBMS service, a non-self-standing carrier frequency on which the available MBMS service is provided, and one or more PCC frequencies to which the non-self-standing carrier frequency); and
receiving the second system information (paragraphs [0066], acquiring SIB 13) for the MBS dedicated carrier (paragraphs [0072], [0075], [0083], non-self-standing carrier) in case that the data for the MBMS is received on the MBMS dedicated carrier according to the first system information (paragraph [0066], acquiring MBMS Area Configuration message on MCCH).
While Zhang’378 implicitly refers to “receiving the second system information for the MBS dedicated carrier” (Fig. 25, paragraphs [0066], [0072], [0075], [0083]) [Note: Assuming Arguendo that Zhang’378 does not explicitly disclose or strongly suggest: “receiving second system information for the MBS dedicated carrier on the MBS dedicated carrier”], Yang from the same or similar field of endeavor explicitly discloses receiving second system information (Figs. 8, 10, 15, paragraphs [0090]-[0093], [0113], [0168], system info (e.g. SIB 13) for each MCCH) for the MBS dedicated carrier (Figs. 8, 10, 15, paragraphs [0090]-[0093], [0113], [0168], M-PDCCH corresponding to MBMS transmission on a non-Pcell (e.g., dMBMS carrier) via the non-Pcell itself (self-CC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving the second system information for the MBS dedicated carrier” as taught by Yang, in the system of Zhang’378, so that it would provide a method for efficiently transmitting or receiving a signal in a wireless communication system relates to a change notification of control information for a broadcast multicast service and updated control information in a wireless communication system in which a plurality of cells are carrier-aggregated and an apparatus therefor (Yang, paragraph [0004]).

Regarding claim 6, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.
Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of the base station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 2 from the perspective of the base station.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 3 from the perspective of the base station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of the base station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of the base station.

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• JUNG et al. (US 2017/0245121 A1) entitled: "MBMS Operation Method Performed by Terminal in Wireless Communication System and Terminal Using Same"
• MALLADI et al. (US 2016/0337817 A1) entitled: "Shared Broadcast"
• Shauh et al. (US 2014/0119264 A1) entitled: " Primary Cell Signaling for MBMS in Carriere Aggregation"

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414